Citation Nr: 1037617	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John C. Craft, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had unverified periods of inactive duty 
for training with the Alabama US Army National Guard beginning in 
about February 1977, then began full-time active duty for 
training in late August 1977.  He was relieved from active duty 
for training and discharged from the US Army Reserves and 
returned to his state Army National Guard unit effective in June 
1978.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran requested a Videoconference hearing before the Board.  
The requested hearing was conducted by the undersigned Veterans 
Law Judge in August 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In 1988, the Veteran testified that, although he was treated for 
a psychiatric disorder in 1974, he had no further symptoms of a 
psychiatric disorder until after he began basic training in 1977.  
This evidence was reviewed by the Board at the time of a 1990 
denial of service connection for an acquired psychiatric 
disorder.  

At his August 2010 Videoconference hearing, the Veteran 
reiterated his contention that he had no symptoms of a 
psychiatric disorder after 1974, so the disorder diagnosed in 
service was either incurred or aggravated in service.  As the 
Board previously reviewed these contentions, this lay testimony 
is not new.  However, the Veteran testified at his recent hearing 
that he was employed after his 1974 hospitalization, and that 
records of his employment would support his lay contention that 
he had no further symptoms of a psychiatric disorder until after 
his basic training started.  The Veteran's testimony that he 
worked during this period was not previously of record, and 
should be developed, by asking the Social Security Administration 
whether there is a record of earnings during the relevant years.

The Veteran also testified that that the symptoms he manifested 
in 1974 were due to stress and were entirely different that the 
symptoms he manifested in 1978 during his military service.  The 
Veteran has provided additional lay testimony about the symptoms 
he had in 1974 compared to his symptoms in 1977 and 1978, his 
testimony is not new and material to reopen the claim, since he 
has reiterated testimony previously considered.  The Veteran's 
attorney contends that VA should make another attempt to obtain 
the records of the Veteran's treatment in 1974.  The Board notes 
that additional information about the correct names of the 
facilities at which the Veteran was treated in 1974 have been 
provided.  In particular, records provided by SSA reference a 
1974 hospitalization at Bellevue Hospital, apparently a reference 
to the hospital by that name in New York City.  The Board agrees 
that another attempt to obtain these records should be made prior 
to appellate review as to whether new and material evidence has 
been submitted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity 
to provide the name and address of any employer 
for whom he worked after his discharge from 
hospitalization in 1974 and prior to enlistment 
in the National Guard in February 1977.  The 
Veteran's attorney should be asked to assist the 
Veteran to provide any information about the 
Veteran's employment or health care during this 
period.

2.  Request that the Social Security 
Administration provide the Veteran's earnings 
report for the years 1974 to 1978.

3.  Request that Bellevue Hospital Center, 462 
First Avenue New York, New York 10016, determine 
whether there are any clinical or administrative 
records available for the Veteran for a 
hospitalization in 1974, or any records that the 
Veteran received inpatient or outpatient 
treatment at that facility from January 1974 
through February 1977, to include a search for 
any records which could confirm whether the 
Veteran was treated there or what admission or 
discharge diagnosis was assigned.  

4.  Request that the Connecticut Mental Health 
Center, New Haven, Connecticut, search for 
records which would confirm whether the Veteran 
was treated on an outpatient or inpatient basis 
at that facility during the period from 1974 to 
1978, including any administrative records which 
would disclose the dates that the Veteran was 
treated at that facility prior to 1980.  If 
clinical records are available, those records, 
especially any discharge summary or billing 
information reflecting a diagnosis, should be 
obtained.

5.  Request that Hall-Brooke Hospital, Westport, 
Connecticut, determine whether administrative 
reports are available which could confirm whether 
the Veteran was treated at that facility prior to 
1978 and would disclose the assigned discharge 
diagnosis or any other clinical information.  

6.  After completion of the development directed 
above, review the claims file to determine 
whether any other development is required.  When 
all directed development has been conducted and 
the records associated with the claims files, 
readjudicate the Veteran's request to reopen a 
claim for an acquired psychiatric disorder.  If 
such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and his representative.  
An appropriate period of time should be allowed 
for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


